Title: George Mercer’s Orders, 19–20 April 1756
From: Mercer, George
To: 



[Winchester, 19–20 April 1756]

After Orders.
No Soldier is to fire his piece, under pain of the severest punishment, without orders.
The Sergeant-Major is to go through the Town, and acquaint the towns’ people, that it is Colonel Washingtons particular desire, that none of them fire off their guns (as it will be impossible to know when an alarm happens) without applying to Captain Peachy for leave; who will allow them, if they want to try their Guns.
All the men in town to appear upon parade at retreat-beating, with their arms, ammunition, &c. An Officer to wait upon Colonel Washington, when they are ready—The Sergeants and Corporals must warn them to appear there, an hour before day to-morrow—The Officer of the Guard must not quit his Guard upon any pretence whatsoever, and must keep his Drummer constantly with him.

G:M. Aid de camp.

